211 F.3d 412 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.PAUL TALIAFERRO,    Defendant-Appellant.
No. 99-3612
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 1, 2000
Decided May 1, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 99 CR 42--John C. Shabaz, Chief Judge.
Before ESCHBACH, COFFEY and Diane P. WOOD, Circuit  Judges.
COFFEY, Circuit Judge.


1
While Paul Taliaferro was  serving a 70-month sentence for armed robbery, he  pled guilty to possession of marijuana by an  inmate in violation of 18 U.S.C. sec. 1791(a)(2)  and (d)(1)(B). As part of the plea agreement, he  stipulated to assaulting a federal officer in  violation of 18 U.S.C. sec. 111(a)(1) after  throwing a cup of urine into a prison guard's  face, and upon his chest and arm. Taliaferro was  sentenced to a consecutive 30-month term of  imprisonment, three years' supervised release,  and special assessment of $100. On appeal,  Taliaferro challenges: 1) the denial of a two-  level downward adjustment for acceptance of  responsibility; and 2) the three-level upward  adjustment he received because the assault  involved physical contact with the prison guard.


2
We affirm.


3
In September 1998, Taliaferro, while confined,  was visited in prison by his girlfriend, Deanna  Gary. Believing that Gary had slipped contraband  to Taliaferro during a kiss, prison authorities  placed him in a dry-cell.1 After three days in  the dry-cell, Taliaferro "passed" a plastic bag  containing 0.72 grams of marijuana. Upon  interrogation, Taliaferro claimed that he  received the marijuana from a fellow inmate, not  from Gary.


4
After Jones passed the plastic bag of  marijuana, he was placed in a disciplinary  segregation unit. This "discipline" apparently  had little effect on Taliaferro because, while in  the segregation unit, he threw a cup of urine on  a prison guard--striking him in the face, chest,  and arm.


5
On July 21, 1999, Taliaferro pled guilty to a  one-count indictment charging him with possession  of marijuana by an inmate. In the plea agreement,  Taliaferro also stipulated to assaulting a  federal officer, in violation of 18 U.S.C. sec.  111(a)(1), by throwing a cup of urine into the  guard's face, and upon his chest and arm. Under  U.S.S.G. sec. 2A2.4, the assault carries a base  offense level of six and, if the "conduct  involved physical contact," a three-level upward  adjustment.2 As part of the plea agreement, the  government agreed to recommend that Taliaferro  receive a reduction in offense level for  acceptance of responsibility. However, the plea  agreement also recited that "the United States  [was] free to withdraw this recommendation if the  defendant . . . engages in any conduct between  the date of this plea agreement and the  sentencing hearing which is inconsistent with  acceptance of responsibility."


6
On August 10, 1999, before his sentencing  hearing, Taliaferro filed a two million dollar  "Claim for Damage, Injury or Death" against the  Bureau of Prisons alleging that, although he was  guilty of possessing marijuana, he had received  the drugs from another inmate rather than from  Gary. The prison claim form that Taliaferro filed  warned him that he could be subjected to civil  and criminal penalties for filing a false claim.  In the complaint, Taliaferro alleged that he had  wrongfully been denied visits with Gary since the  marijuana incident and that this had caused him  mental and emotional injury. But, just two weeks  after he filed his tort claim, Taliaferro  admitted to his probation officer that it was his  girlfriend, Gary, who had given him the  marijuana.


7
Based on the belief that Taliaferro's filing of  a two million dollar tort claim in which he  denied receiving the marijuana from Gary was  inconsistent with the proposition that he  accepted responsibility for his conduct, the  government withdrew its recommendation that  Taliaferro receive a reduction for acceptance of  responsibility.


8
At sentencing, the government objected to the  recommendation in the Presentence Investigation  Report (PSR) that Taliaferro receive a downward  adjustment for acceptance of responsibility.3  The judge agreed that Taliaferro was not entitled  to a downward adjustment, stating that  Taliaferro's claim against the Bureau of Prisons  amounted to a falsehood that demonstrated a lack  of acceptance of responsibility. The sentencing  judge went on to state that even if the  government had not withdrawn its recommendation  he would have denied the reduction for acceptance  of responsibility on his own. The trial judge  also rejected Taliaferro's argument that throwing  a cup of urine did not amount to "physical  contact" with the guard and adjusted Taliaferro's  base offense level by three levels under section  2A2.4(b)(1), stating that throwing a cup of urine  "certainly must be considered an act of physical  contact."


9
On appeal, Taliaferro argues that he was  entitled to a downward adjustment for acceptance  of responsibility because, even though he filed  a false claim and lied to the court, he  demonstrated his acceptance by pleading guilty,  admitting the facts underlying his drug offense  at sentencing, and withdrawing his tort claim.  That is, according to Taliaferro, the fact that  he was honest at the time of sentencing should  provide sufficient grounds for reducing his  offense level for acceptance of responsibility.  Contrary to Taliaferro's assertions, acceptance  of responsibility requires much more than mere  honesty at his sentencing hearing.


10
This court reviews a district court's finding  for clear error as to whether a defendant has  accepted responsibility for his criminal  activity. See United States v. Sierra, 188 F.3d 798, 804 (7th Cir. 1999). The mere fact that a  defendant enters into a plea agreement is  insufficient under the guidelines and caselaw to  entitle him to a downward adjustment; rather, the  defendant has the burden of demonstrating that he  has actually accepted responsibility for his  actions. See United States v. McIntosh, 198 F.3d 995, 999 (7th Cir. 2000). We have long held that  a defendant does not demonstrate sufficient  acceptance of responsibility when he, as  Taliaferro did in this case, frivolously contests  or falsely denies relevant conduct. See United  States v. Larkin, 171 F.3d 556, 558 (7th Cir.),  cert. denied, 120 S. Ct. 198 (1999).


11
Based on the record, we are convinced that the  district court's conclusion that Taliaferro  should not receive a reduction for acceptance of  responsibility was not clearly erroneous. First,  Taliaferro filed a fraudulent two-million dollar  "Claim for Damage, Injury or Death" knowing that  the government would withdraw its recommendation  that he receive a downward departure for  acceptance of responsibility. And, as we have  long held, lying, as the filing of the false tort  claim must be considered, is, in and of itself,  sufficient grounds for denying acceptance points.  See United States v. Gage, 183 F.3d 711, 717 (7th  Cir. 1999) (false representation at plea  hearing); United States v. Colbert, 172 F.3d 594,  597 (8th Cir. 1999) (defendant sent letter to  district court partly denying stipulated  conduct); United States v. Dillard, 43 F.3d 299,  306 (7th Cir. 1994) (submission of false  statement to probation officer). Furthermore, we  note that the fact that Taliaferro waited until  sentencing to inform the judge that his tort  claim was false suggests that he was motivated  not by a true acceptance of responsibility but  rather by the thought that he might get a lower  sentence if he withdrew his tort claim; a basis  which does not entitle a defendant to a reduction  for acceptance of responsibility. See United  States v. Purchess, 107 F.3d 1261, 1269 (7th Cir.  1997). Consequently, we agree with the trial  court's ruling that Taliaferro was not entitled  to a reduction for acceptance of responsibility.


12
Taliaferro also challenges the three-level  upward adjustment he received for physical  contact with the prison guard. On appeal,  Taliaferro does not dispute that his actions  constituted an assault under 18 U.S.C. sec.  111(a)(1), but argues that he should not be  subjected to the upward adjustment under section  2A2.4(b)(1) for conduct that involved physical  contact; an adjustment that is analogous to  battery. In so arguing, Taliaferro notes that the  guidelines fail to define "physical contact" and  claims that the provision only applies if there  is "actual physical contact between the defendant  and the complaining witness." Taliaferro asserts  that throwing a liquid on someone is an  "intermediate action" that does not involve  actual physical contact and therefore he should  not receive the upward adjustment.4


13
A district court's interpretation of the  guidelines is reviewed de novo. See United States  v. Turchen, 187 F.3d 735, 738 (7th Cir. 1999). In  the absence of a definition of a term in the  guidelines, courts are to look to the common-law  definition or the plain meaning of the term. See  id. at 739; United States v. Haynes, 179 F.3d 1045, 1047 (7th Cir.), cert. denied, 120 S. Ct. 386 (1999).


14
We are of the opinion that the throwing of an  offensive liquid such as urine upon another  person does amount to "physical contact" for the  purposes of section 2A2.4(b)(1). Although no  federal court has defined "physical contact" as  used in subsection (b)(1), the meaning can be  derived by examining at the law of battery. While  battery is defined as "intentional and wrongful  physical contact with a person," see Black's Law  Dictionary 152 (6th ed. 1990), it is clear that the  contact between the aggressor and the victim need  not be direct, but rather can result from the  "indirect application of force . . . by some  substance or agency placed in motion by" the  aggressor. See 6A C.J.S. Assault and Battery sec.  70 at 440-42 (1975). For example, spitting on  another person has long been held to constitute  a battery. See United States v. Masel, 563 F.2d 322, 324 (7th Cir. 1977) ("It is ancient doctrine  that intentional spitting upon another person is  battery."); see also United States v. Frizzi, 491 F.2d 1231, 1232 (1st Cir. 1974); Missouri v.  Mack, 12 S.W.3d 349 (Mo. Ct. App., Feb. 15,  2000); People v. Peck, 633 N.E.2d 222, 224 (Ill.  App. Ct. 1994). Furthermore, at least two state  courts have also held that throwing urine on  someone constitutes the physical contact  necessary for a battery. See People v. Walker,  683 N.E.2d 1296, 1301 (Ill. App. Ct. 1997); State  v. Matthews, 633 P.2d 1039, 1042 (Ariz. Ct. App.  1981). Accordingly, we agree with the trial judge  that the defendant's action, throwing a cup of  urine on a prison guard, amounts to "physical  contact" with the prison guard, and therefore the  three-level upward adjustment was warranted.


15
Taliaferro's sentence is    AFFIRMED.



Notes:


1
 A dry cell is a unit that has a commode with no  running water so that bodily waste material can  be captured for inspection. Prison employees  observe the prisoner in the dry cell until the  contraband is recovered.


2
 In choosing between the guideline calculations  for marijuana or assault, the district court, as  required by U.S.S.G. sec. 1B1.2(a), used the  section for assault because, after the upward  adjustment for "physical contact" was applied,  the assault stipulation in the plea agreement was  "a more serious offense" than the offense of  conviction; that is, the assault had a higher  offense level than the marijuana charge. See  U.S.S.G. sec.sec. 1B1.2(a), 2A2.4; see also  U.S.S.G. sec. 1B1.2, Application Note 1 ("Where  a stipulation that is set forth in a written plea  agreement or made between the parties on the  record during a plea proceeding specifically  establishes facts that prove a more serious  offense or offenses than the offense or offenses  of conviction, the court is to apply the  guideline most applicable to the more serious  offense or offenses established.").


3
 The PSR was prepared before Taliaferro filed his  fraudulent tort claim; thus, the probation  officer was in no position to consider this fact  at the time he recommended that the defendant  receive a downward adjustment.


4
 We wonder if Taliaferro would have made the same  "intermediate action" argument (that is, he is  not responsible for physical contact with the  prison guard because he was not touching the  urine when it struck the guard) if he had shot  the prison guard with a gun or thrown a rock or  other solid object at the guard. Given that his  claim is without support in the law, we only use  these examples as illustrations as to the  frivolous nature of his claim.